MAKSYM, Judge,
joined by STOLASZ, Judge
(concurring).
Substantively, I concur with the Chief Judge’s resolution of this case, however I write separately to note my grave concern at the continued expansion of Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862. While I echo the theme of the concurrence of Judge Perlak (joined by Booker, S.J. and Beal, J.), I take a less absolutist view. I am not of the opinion that an inviolable edifice between the fields of discovery and admissibility need be created, but nor do I blithely adhere to a view that a ruling on discovery is axiomatically comparable to a ruling on admissibility. The approach, in my opinion, should be to pragmatically judge the effects of a discovery ruling by a military judge on an ad hoc basis.
Unquestionably, as the Chief Judge observes, our court is empowered to review an interlocutory appeal by the United States of a trial judge’s ruling excluding material evidence. Art. 62(a)(1)(B), UCMJ. This authority includes consideration of those pretrial rulings that have the “practical effect” of excluding material evidence. See United States v. Brooks, 145 F.3d 446, 454 (1st Cir.l998)(ruling on 18 U.S.C. § 3731, which Art. 62, UCMJ, was intended to parallel); United States v. Lincoln, 42 M.J. 315, 320 (C.A.A.F.1995).
A military judge’s ruling quashing a Government subpoena can, under particular circumstances, have the “practical effect” of excluding evidence, but that will not always be the case. Before considering a Government appeal of such a ruling, this court should ensure that the effect of that ruling is the exclusion of evidence and the Government has no alternate method at its disposal to obtain the desired evidence. See In re Grand Jury Empanelled, 597 F.2d 851, 856 n. 8 (3d Cir.l979)(“An order quashing a Subpoena duces tecum does not preclude the government from introducing the documents *525if it can obtain them by some other legal method”).
The facts before us reveal that the Government’s subpoena for the CBS outtakes is the exclusive means by which the Government can obtain these materials and CBS has offered the Court nothing to contradict this fact. Thus, in this case, the “practical effect” of the military judge’s rather draconian ruling is the exclusion of the outtakes sought by the Government. Notwithstanding the holding in this case, the military judge stands as the sole justiciar regulating the discovery process and the Government should not be enticed to appeal every loss on a discovery matter. See United States v. Pomarleau, 57 M.J. 351, 364 (C.A.A.F.2002).
PERLAK, Judge,
joined by BOOKER, Senior Judge, and BEAL, Judge,
(concurring in the result).
While we agree with the analysis and result that the majority arrives at on the question of the reporter’s privilege in courts-martial, we write separately to express reservation as to the manner in which this appeal is before our court. In 1983, Congress authorized Government interlocutory appeals in limited circumstances through Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862. We perceive that this case has expanded the narrow jurisdictional limitations imposed by Congress on such appeals. See United States v. Wuterich, 67 M.J. 63, 80-86 (C.A.A.F.2008)(Ryan and Erdmann, JJ., dissenting).
Our court has only so much jurisdiction as is conferred by statute. See Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). Article 62, UCMJ, explicitly delimits the matters for which the Government may file an interlocutory appeal with this court to, inter alia, the ruling of a military judge “which excludes evidence that is substantial proof of a fact material in the proceeding.” Art. 62, UCMJ (emphasis added). In the case before us, the military judge did not exclude the outtakes at issue, but rather ruled on the Government’s ability to compel CBS to produce such evidence. Stated another way, this represents an appeal of a ruling on compulsory discoverability, not a ruling on admissibility at trial which excludes evidence. See Montecatini Edison S.p.A v. E.I. du Pont de Nemours & Co., 434 F.2d 70, 72 (3d Cir.l970)(finding that “discoverability is not coterminous with admissibility”). The language of Article 62(a)(1)(B), UCMJ, does not contemplate an appeal unrelated to an order or ruling on the exclusion of evidence, as is the case in the present appeal. See United States v. Browers, 20 M.J. 356, 360 (C.M.A.1985)(noting that a ruling to deny a Government continuance is not appealable under Article 62, yet can be every bit as much an exclusion of evidence as a ruling suppressing evidence.)
Accordingly, although concurring in the majority’s substantive resolution of the issues presented, we are troubled by the attenuation of the jurisdictional predicate of Article 62 to encompass questions of discoverability.